Order, Supreme Court, New York County (Doris Ling-Cohan, J.), entered October 17, 2008, which struck defendant’s answer and awarded judgment in favor of plaintiff, and order, same court and Justice, entered October 22, 2008, which denied defendant’s motion for summary judgment, unanimously affirmed, without costs.
*403The court providently exercised its discretion in finding defendant’s noncompliance with multiple discovery orders willful and contumacious, warranting the striking of its pleadings (see e.g. Brewster v FTM Servo, Corp., 44 AD3d 351 [2007]). Defendant’s proffered reason for staying of discovery in conjunction with its motion for summary judgment, filed with the court the day before the sanction conference, does not adequately explain its failure to comply for the 11 months preceding its motion. Given this disposition, the court correctly denied defendant’s subsequent motion for summary judgment as moot.
We have considered defendant’s remaining arguments and find them unavailing. Concur—Mazzarelli, J.P., Gonzalez, Sweeny, McGuire and DeGrasse, JJ.